PER CURIAM.
We affirm the adjudication of delinquency in L.T. case no. CJ00-606 and the orders of disposition in that case and in L.T. case no. CJ00-457, but we remand for the trial court to enter an order revoking appellant’s probation in L.T. case no. CJ00-457. See § 985.231(l)(a)lc, Fla. Stat. (2000) (“Upon the child’s admission, or if the court finds after a hearing that the child has violated the conditions of probation or postcommitment probation, the court shall enter an order revoking, modifying, or continuing probation or po-stcommitment probation.”) (emphasis added).
GUNTHER, WARNER and FARMER, JJ., concur.